Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daschlein et al.(WO 2015/052265){hereon reference will be made to the English equivalent US 2016/0297943}.
Daschlein et al. discloses preparations of expanded, closed-cell, thermoplastic polyurethane beads prepared from isocyanates, polyols and chain extenders having chain lengths as claimed and included in amounts as set forth by claims (paragraphs [0018],[0064]-[0070]). Singular selections and mixtures (Note: claims 19 & 20) of the chain extenders as claimed are disclosed (paragraph [0070]). Cell sizes and bead lengths as claimed (claims 21 & 22) are disclosed (paragraph [0034]). Daschlein et al. discloses formation of the thermoplastic polyurethane materials, impregnation with blowing agent, extrusion/cutting to form beads, and expansion through depressurization at temperatures as claimed (paragraphs [0018]-[0053]). Though Daschlein et al. does not particularly express that its beads are .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho et al. is cited for its disclosure of relevant preparations in the art, including specific regarding hard/soft segment formation, and Chang et al., Baghdadi, Schiller et al. and Karakelle et al. are cited for their disclosures of other relevant thermoplastic polyurethane beads in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/               Primary Examiner, Art Unit 1765